Citation Nr: 1616767	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-07 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an educational assistance benefit level higher than 70 percent under Chapter 33, Title 38, Unites States Code (Post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	Christopher Cline, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran has several periods of full-time National Guard service since September 20, 2001, which will be discussed in detail below.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that determined that the Veteran was eligible for 70 percent of the maximum benefits payable under the Post-9/11 GI Bill.

The Veteran testified at a February 2015 Board hearing via videoconference.  The hearing transcript has been associated with the claims file.


FINDING OF FACT

The Veteran's National Guard service for the periods October 1, 2006 to March 29, 2007 and October 1, 2007 to September 30, 2008 constitute Active Duty for Special Work and is considered active duty.


CONCLUSION OF LAW

The criteria for the maximum 100 percent educational assistance benefit level under the Post-9/11 GI Bill are met.  38 U.S.C.A. §§ 3301-24 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran appealed the assignment of 70 percent of maximum benefits payable under the Post-9/11 GI Bill.  She seeks a higher level of payable benefits.   

The Post-9/11 GI Bill, or 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  The individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training.  38 C.F.R. § 21.9520(a) (2015).  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).

For purposes of the Post-9/11 GI Bill, creditable active duty has various meanings, as follows.  For members of the regular components of the Armed Forces, qualifying active duty service is full-time duty other than active duty for training.  38 U.S.C.A. § 3301(1)(A).  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 or 14 U.S.C. § 712.  38 U.S.C.A. § 3301(1)(B).  

Under the regulations issued in March 2009, implementing the original provisions of the Post-9/11 GI Bill, full-time National Guard duty performed pursuant to orders issued under Title 32, United States Code, was specifically excluded from the definition of "active duty."  38 C.F.R. § 21.950; see also 38 U.S.C.A. § 101(22)(C) (likewise defining "active duty" to exclude full-time duty in the National Guard under 32 U.S.C.A. § 502); 38 C.F.R. § 3.6(c)(3) (defining full-time duty performed by members of the National Guard of any State under 32 U.S.C.A. § 502 as "active duty for training").

However, in January 2011, pursuant to Pub. L. No. 111-377 (the Post-9/11 Veterans Educational Assistance Improvements Act of 2010), § 101, the definition of "active duty" was expressly expanded for purposes of Post-9/11 GI Bill eligibility to include certain full-time service in the National Guard, as follows: (1) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard, and (2) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C).  The amended definition was given effect as of August 1, 2009, as if included in the original enactment of the Post-9/11 GI Bill. Pub. L. No. 111-377, § 101(d) (effective dates). (Notably, the relevant regulation, 38 C.F.R. § 21.9505, has not yet been amended to incorporate the expanded definition of "active duty" as it now appears in the statute).

Of particular relevance in this case is that according to VA's Adjudication Procedure Manual, duties performed under active duty for special work (ADSW) may be for operational, support, or training purposes.  If a DD Form 214 is issued for such duty, or if ADSW is reported by the claimant, even though the duration may be less than 180 days, development is to be undertaken to determine the type of duty performed under ADSW.  If the duty was for training purposes, it is not considered active duty.  All other duties performed under ADSW are considered active duty.  VAOPGCPREC 25-90 concluded that temporary service for purposes other than training could be defined as active duty, not active duty for training.  Further, DoD Directive 1215.6 defines ADSW as a tour of active duty to fulfill support requirements.  See M21-1MR, Part III, Subpart v, 4.C.16.i, Note.

The RO determined that the Veteran's service from January 1, 2002 to March 31, 2002, March 17, 2003 to May 21, 2003, and September 5, 2009 to November 6, 2010 did qualify her for benefits payable under the Post-9/11 GI Bill program.  This totaled 584 aggregate service days which resulted in the assignment of the 70 percent of maximum benefits payable.  The RO did not count periods of service from March 1, 2005 to September 29, 2005, October 1, 2005 to September 4, 2009 and from October 16, 2011 to the present as it determined, based in part on a response from Army National Guard GI Bill Support, that these periods did not qualify as they were authorized under Title 32.  

As a preliminary matter, the Board finds that the 584 days of countable service the RO credited the Veteran with was correct.  There is nothing in the claims file to indicate the January 2002 to March 2002 service was not countable Title 32 service as a Department of Defense response indicates and her active duty service from March 2003 to May 2003 and September 2009 to November 2010 was in support of Operation Noble Eagle and Operation Enduring Freedom respectively.  The Veteran's claim then turns on whether she has additional creditable active duty service for purposes of the Post-9/11 GI Bill.  

There is a DD Form 214 for the Veteran's service from October 2005 through September 2009.  In the "Remarks" section, it states: "Ordered to active duty to administer MPDV Program for Mobilization Readiness per Title 32 USC 503" and "Ordered to active duty for MOB support per title 32 USC 502(f)."  

In support of her claim, the Veteran has submitted serval copies of her National Guard orders pertaining to this period of service.  There is an order dated September 28, 2006 which states that from October 1, 2006 to March 29, 2007, the Veteran was ordered to ADSW for "Mob Support."  There is a another order dated September 12, 2007 which states that from October 1, 2007 to September 30, 2008, the Veteran was ordered to ADSW for Mobilization and Deployment Readiness.  

Additionally, the Veteran submitted a letter from her superior from 2007 through 2009, a colonel in the Ohio Army National Guard.  The letter states that during these years, the Veteran on full-time Active Duty for Operational Support (ADOS) under 32 USC 502(f).  The letter states that while serving as the non-commissioned officer in charge (NCOIC) during those years, the Veteran was responsible for processing all mobilization orders and was the primary manager of the Mobilization Planning Data View.  It states that none of her duties involved her own individual training and that her orders were funded with Overseas Contingency Operations funding.

The Board concludes that at the very least, the Veteran's service from October 1, 2006 to March 29, 2007 and October 1, 2007 to September 30, 2008 was ADSW that is creditable 502(f) service for Post-9/11 GI Bill purposes.  This service was clearly full-time National Guard service for the purpose of organizing, administering, recruiting, instructing, or training the National Guard.  When factoring in the inclusive days from these periods with the 584 days already credited, the result is 1133 days, or over 37 months, of creditable service, which warrants a 100 percent rating.  38 C.F.R. § 21.9640(a).

Resolving all doubt in the Veteran's favor, the Board is granting her the 100 percent of maximum benefits payable under the Post-9/11 GI Bill.  


ORDER

Entitlement to a benefits payment rate of 100 percent for educational assistance under Post-9/11 GI Bill is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


